DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications filed on May 17, 2022. Claims 1, 2, 10 and 11-16 have been amended.
Currently claims 1-20 are pending, and claims 1, 13 and 20 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on May 17, 2022 has been entered.


Response to Amendments
Applicant’s amendments to 1, 2, 10 and 11-16 are not sufficient to overcome the 35 U.S.C. § 101 rejection to claims 1-20 as set forth in the previous Office Action, and therefore the 35 U.S.C. § 101 rejection to claims 1-20 is maintained.


Response to Arguments
Applicant’s arguments filed on May 17, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the amended independent claims 1, 10 and 15 are not directed to an abstract idea under 35 U.S.C. § 101, and therefore the rejection to claims 1, 10 and 15 be withdrawn.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 1 recites the limitations of “enable display of an application environment comprising a canvas on which to organize a collection of items that are related to a project space, enable display of the items and a new item on the canvas, the new item comprise a goal associated with the project space and include configurable attributes; receive user input comprising a date for the deadline, a task associated with the goal…, and send one or more request to link the one or more items back to the goal”. The limitations, as drafted, are merely describing displaying an application environment with a canvas to organize a collection of items (e.g., tasks, deadlines for the goal, event schedules) related to a project space, using the basic functions of a generic computer in some unspecified way without any technological implementation details, but instead recite only results desired by any and all possible means. The recited paragraphs on pages 8-9 are also describing the desired results without showing any technological implementation details, such as they do not show how the one or more items link back to the new item would reflect an improvement to the functioning of a computer itself, or another technology or technical field. Thus, merely using a computer for displaying whatever results on a screen does not integrate the abstract idea into a practical application.

In the Remarks on page 10, Applicant argues that the art of record fails to teach each and every aspect of amended claim 1. However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to an apparatus comprising one or more processors and computer-readable storage media, which falls within the statutory category of a machine; claims 10-14 are directed to one or more non-transitory computer-readable storage media having program instructions stored thereon, which falls within the statutory category of a product; and claim 15-20 are directed to a method for organizing information in the context of project space, which falls within the statutory category of a process. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites no more than “displaying on an application environment a canvas to organize a collection of items (e.g., tasks, deadlines for the goal, event schedules) related to a project space,” using the basic functions of a generic computer. The limitations, as drafted, are methods that, allow a user to organize information in the context of project space and goal, allow a user to set a deadline for the goal and send or receive data related to tasks in different application environments (social activities), which fall within the certain methods of organizing human activity including fundamental economic practice, commercial interaction, and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, the Specification describes “the application environment that enable users to organize their information in the context of project space and goals; and help users work the way they think by bringing disparate information together into goal-oriented views and surfacing important information” (see ¶ 23-24). The Specification also describes that “The goal item may be configured in a series of steps including naming the goal, setting a due date for the goal, and if completed — marking the goal as resolved; the user can set the deadline and a counter is provided that shows the user how may days are level until the deadline” (see ¶¶ 54-55).  Dependent claims 2-9 are merely describing the additional attributes of the items, as described in claim 1, which are also parts of the abstract idea. Thus, using a generic computing apparatus for organizing items does not take the claims out of the certain methods of organizing human activity grouping.  See 84 Fed. Reg. 52. Accordingly, the claims as a whole recites an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more non-transitory computer readable storage media, and one or more processor” for performing the steps of displaying, receiving and sending information between different application environments, which are no more than generic computer components that invoked as tools to perform generic computer functions. The Specification discloses these additional elements at a high level of generality, for example, “Processing system 308 may be implemented within a single processing device but may also be distributed across multiple devices or sub-systems that cooperate in executing program instructions. The processing system include general purpose central processing units, graphical processing units, application specific processors, and logic devices, as well as any other type of processing device, combinations, or variations thereof” (See ¶ 60). Even the most basic computer may comprise these computer components are enabled to perform these generic computer functions. Thus, using the generic computer components for performing the generic computer functions (i.e., display, receive, send) do not integrate the abstract idea into a practical application because the combination for these additional elements for performing “displaying items, receiving a user input and sending a request” do not include particular technological implementation. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application).  Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “one or more non-transitory computer readable storage media, and one or more processor” for performing the steps of displaying, receiving and sending information between different application environments, which are no more than generic computer components that invoked as tools to perform generic computer functions. The Specification discloses these additional elements at a high level of generality, for example, “Processing system 308 may be implemented within a single processing device but may also be distributed across multiple devices or sub-systems that cooperate in executing program instructions. The processing system include general purpose central processing units, graphical processing units, application specific processors, and logic devices, as well as any other type of processing device, combinations, or variations thereof” (See ¶ 60). At best, these generic computer components may perform the step of displaying items on a canvas on an application environment, receiving user input, and sending requests or suggested items. However, the functions of displaying, receiving and sending has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (Collecting, displaying, and manipulating data)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1-9 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims media claims–10-14 and method claims 15-20 parallel claims 1-9 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US 2011/0213750, hereinafter: Kumar), and in view of Niazi et al., (US 2016/0274904, hereinafter: Niazi). 
Regarding claim 1, Kumar discloses a computing apparatus comprising: 
one or more non-transitory computer readable storage media (see ¶ 27, ¶ 33); 
one or more processors operatively coupled with the one or more computer readable storage media (see ¶ 27, ¶ 33); and 
program instructions stored on the one or more non-transitory computer readable media that (see ¶ 33), when executed by the one or more processors (see ¶ 27, ¶ 33), direct the computing apparatus to at least: 
enable display of an application environment comprising a canvas on which to organize a collection of items that are related to a project space  and that were added to the project space from one or more application environments, other than the application environment, wherein the items includes a file icon linked to a document object (see Fig. 23, # 2310; ¶ 29-30, ¶ 40, ¶ 178-179, ¶ 185-187, ¶ 200-204, and ¶ 619-622); 
enable display of the items and a new item on the canvas, wherein the new item comprises a goal associated with the project space and includes configurable attributes including a deadline, tasks, and associations with other items (see Fig. 23, # 2320, # 2335;  ¶ 208, ¶ 123, ¶ 155, ¶ 198-199, ¶ 218); and
send one or more requests to link the one or more items back to the goal from within the one or more application environments, wherein the one or more application environments includes an application environment associated with the document object (see Fig. 22, # 2210; ¶ 30, ¶ 73, ¶ 156-158, ¶ 202-204, ¶ 232, ¶ 224).  

Kumar discloses generating content, actions, activities, and tasks could be associated, formally or informally, with other projects, depending upon the scope of the environment (e.g., commercial, social political) in which the idea might develop and evolve for better organized, more fully resourced, and more formally managed project (see ¶ 4); and an idea associated with the workspace (see ¶ 185).
Kumar does not explicitly disclose the item comprising a goal associated with the project space and distinguished from the application environment; however, Niazi in an analogous art for software development discloses
wherein the new item comprises a goal (see ¶ 75: The project management suite assists in the tracking of project deadlines and milestones (goal) within a particular project; the management suite provides accountability for contributors associated with the particular project; ¶ 60: One or more contributors can manage the project including deadlines and assignments associated with the project, and provide incentive and reward for meeting their project goad); and
receiving user input comprising a data for the deadline, a task associated with the goal, and an association between the new item and one or more of the items, including at least the document object (see ¶ 31, ¶ 34, ¶ 41-43, ¶ 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Kumar discloses the computing apparatus of claim 1 wherein the one or more requests each include information allowing the one or more items to link back to the new item from within the one or more application environments distinguished from the application environment (see ¶ 73 and ¶ 202-204), and wherein the items further include a contact icon linked to a contact object, an email icon linked to an email object, and an event item linked to a calendar event (see Fig. 13, # 112; Fig. 17; ¶ 7, ¶ 88, ¶ 93, ¶ 200, ¶ 226, ¶ 606).
Kumar does not explicitly disclose each icon links to each object, but the users are enabled to exchange messages, schedule task events, and an icon, indicator, high-lighting or other graphical artifact shown on the workspace. It would be obvious to one of ordinary skill in the art to know that every icon has a corresponding link to the function of a particular object.  
 In addition, claim 2 merely describes the characteristics of the one or more request is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 3, Kumar does not explicitly disclose the following limitations; however, Niazi discloses the computing apparatus of claim 1, wherein a first attribute of the attributes comprises a deadline for the goal and wherein a first item, of the one or more items, comprises an event scheduled in a calendar at a date and time of the deadline (see Abstract; ¶ 60, ¶ 75-76, ¶ 79, ¶ 83-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
In addition, claim 3 merely describes the characteristics of the first attribute is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 4, Kumar discloses the computing apparatus of claim 3 wherein a first request of the one or more requests comprises a request to schedule the event in the calendar in accordance with the date and time of the deadline (see ¶ 115, ¶ 163, ¶ 619-620).
In addition, claim 4 merely describes the characteristics of the first request is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

  Regarding claim 5, Kumar discloses the computing apparatus of claim 4 wherein a second attribute of the new item comprises a reference to a one of the collection of items on the canvas, and wherein the wherein the one of the collection of items comprises a link to a document object (see ¶ 41, ¶ 88-90, ¶ 606).
In addition, claim 5 merely describes the characteristics of the second attribute is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 6, Kumar does not explicitly disclose the following limitations; however, Niazi discloses the computing apparatus of claim 5 wherein a second request, of the one or more requests, comprises a request to populate the document object with a reference to the goal (see ¶ 63, ¶ 77, ¶ 97, ¶ 107-108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
In addition, claim 6 merely describes the characteristics of the second request is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 7, Kumar discloses the computing apparatus of claim 6 wherein a third attribute of the new item comprises a reference to a different one of the collection of items on the canvas, and wherein the wherein the different one of the collection of items comprises a link to an email object (see ¶ 7, ¶ 65, ¶ 84-88,  ¶ 102, ¶ 202).
In addition, claim 7 merely describes the characteristics of the third attribute is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 8, Kumar does not explicitly disclose the following limitations; however, Niazi discloses the computing apparatus of claim 7 wherein a third request, of the one or more requests, comprises a request to associate the email object with the goal (see ¶ 54-55, ¶ 59-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 8 merely describes the characteristics of the third request is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 9, Kumar discloses the computing apparatus/media/method, wherein the program instructions further direct the computing apparatus to search for and display a collection of suggested items to add to the collection of items on the canvas (see ¶ 118-125, ¶ 35, ¶ 175, ¶ 255-258).  

Regarding claim 10, Kumar discloses one or more non-transitory computer readable storage media having program instructions stored thereon that, when executed by one or more processors (see ¶ 27, ¶ 33), direct a computing apparatus to at least: 
enable display of an application environment comprising a canvas on which to organize a collection of items that are related to a project and that were added to the project space from one or more application environments, other than the application environment, wherein the items includes a file icon linked to a document object (see Fig. 23, # 2310; ¶ 29-30, ¶ 40, ¶ 178-179, ¶ 185-187, ¶ 200-204, and ¶ 619-622) (see Fig. 11-16; ¶ 29-30, ¶ 40, ¶ 178, ¶ 185-187 and ¶ 619-622); 
enable display of the items and a new item on the canvas, wherein the new item comprises a goal associated with the project space and includes configurable attributes including a deadline, tasks, and associations with other items (see Fig. 23, # 2320, # 2335;  ¶ 208, ¶ 123, ¶ 155, ¶ 198-199, ¶ 218); and 
send one or more requests to link the one or more items back to the goal from within the one or more application environments, wherein the one or more application environments includes an application environment associated with the document object (see Fig. 22, # 2210; ¶ 30, ¶ 73, ¶ 156-158, ¶ 202-204, ¶ 232, ¶ 224). 

 Kumar discloses generating content, actions, activities, and tasks could be associated, formally or informally, with other projects, depending upon the scope of the environment (e.g., commercial, social political) in which the idea might develop and evolve for better organized, more fully resourced, and more formally managed project (see ¶ 4); and an idea associated with the workspace (see ¶ 185).
Kumar does not explicitly disclose the item comprising a goal associated with the project space and distinguished from the application environment; however, Niazi in an analogous art for software development discloses
Wherein the new item comprising a goal (see ¶ 75: The project management suite assists in the tracking of project deadlines and milestones (goal) within a particular project; the management suite provides accountability for contributors associated with the particular project; ¶ 60: One or more contributors can manage the project including deadlines and assignments associated with the project, and provide incentive and reward for meeting their project goad); and
receiving user input comprising a data for the deadline, a task associated with the goal, and an association between the new item and one or more of the items, including at least the document object (see ¶ 31, ¶ 34, ¶ 41-43, ¶ 54).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Kumar discloses the one or more non-transitory computer readable storage media of claim 10 wherein the one or more requests each include information allowing the one or more items to link back to the new item from within the one or more application environments distinguished from the application environment (see ¶ 73 and ¶ 202-204), and wherein the items further include a contact icon linked to a contact object, an email icon linked to an email object, and an event item linked to a calendar event (see Fig. 13, # 112; Fig. 17; ¶ 7, ¶ 88, ¶ 93, ¶ 200, ¶ 226, ¶ 606).
Kumar does not explicitly disclose each icon links to each object, but the users are enabled to exchange messages, schedule task events, and an icon, indicator, high-lighting or other graphical artifact shown on the workspace. It would be obvious to one of ordinary skill in the art to know that every icon has a corresponding link to the function of a particular object.  
In addition, claim 2 merely describes the characteristics of the one or more request is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

 Regarding claim 12, Kumar discloses the one or more non-transitory computer readable storage media of claim 11 wherein the one or more items comprise a calendar event, a document object, and a contact (see ¶ 41, ¶ 88-90, ¶ 144, ¶ 606, ¶ 619-621).
In addition, claim 3 merely describes the characteristics of the first attribute is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 13, Kumar discloses the one or more non-transitory computer readable storage media of claim 12 wherein the collection of items on the canvas comprise links to the document object and the contact (see Fig. 11, ¶ 30, ¶ 110,  ¶ 204-205, ¶ 606). 
In addition, claim 13 merely describes the characteristics of the collection of items is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 14, Kumar discloses the one or more non-transitory computer readable storage media of claim 12 wherein the program instructions further direct the computing apparatus to display a collection of suggested items to add to the collection of items on the canvas (see ¶ 35, ¶ 208-210, ¶ 255-258).  

Regarding claim 15, Kumar discloses a method comprising: 
enabling display, via a computing apparatus and in an application environment via a computing apparatus, of a canvas on which to organize a collection of items on the canvas that are related to a project and that were added to the project space from one or more application environments, other than the application environment, wherein the items includes a file icon linked to a document object (see Fig. 23, # 2310; ¶ 29-30, ¶ 40, ¶ 178-179, ¶ 185-187, ¶ 200-204, and ¶ 619-622);
enabling display, via the computing apparatus, of the items and a new item on the canvas, wherein the new item comprises a goal associated with the project space and includes configurable attributes including a deadline, tasks, and associations with other items (see Fig. 23, # 2320, # 2335;  ¶ 208, ¶ 123, ¶ 155, ¶ 198-199, ¶ 218);
sending, via the computing apparatus, one or more requests to link the one or more items back to the goal from within the one or more application environments, wherein the one or more application environments includes an application environment associated with the document object (see Fig. 22, # 2210; ¶ 30, ¶ 73, ¶ 156-158, ¶ 202-204, ¶ 232, ¶ 224).  
Kumar discloses generating content, actions, activities, and tasks could be associated, formally or informally, with other projects, depending upon the scope of the environment (e.g., commercial, social political) in which the idea might develop and evolve for better organized, more fully resourced, and more formally managed project (see ¶ 4); and an idea associated with the workspace (see ¶ 185).
Kumar does not explicitly disclose the item comprising a goal associated with the project space and distinguished from the application environment; however, Niazi in an analogous art for software development discloses
wherein the new item comprising a goal (see ¶ 75: The project management suite assists in the tracking of project deadlines and milestones (goal) within a particular project; the management suite provides accountability for contributors associated with the particular project; ¶ 60: One or more contributors can manage the project including deadlines and assignments associated with the project, and provide incentive and reward for meeting their project goad); and
receiving user input comprising a data for the deadline, a task associated with the goal, and an association between the new item and one or more of the items, including at least the document object (see ¶ 31, ¶ 34, ¶ 41-43, ¶ 54).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, Kumar discloses the method of claim 15 wherein the one or more requests each include information allowing the one or more items to link back to the new item from within the one or more other application environments (see ¶ 73 and ¶ 202-204), and wherein the items further include a contact icon linked to a contact object, an email icon linked to an email object, and an event item linked to a calendar event (see Fig. 13, # 112; Fig. 17; ¶ 7, ¶ 88, ¶ 93, ¶ 200, ¶ 226, ¶ 606).
In addition, claim 15 merely describes the characteristics of the one or more requests is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 17, Kumar discloses the method of claim 16 wherein:
a first request of the one or more requests comprises a request to schedule the event in the calendar in accordance with the date and time of the deadline (see ¶ 115, ¶ 163, ¶ 619).  
Kumar does not explicitly disclose the following limitations; however, Niazi discloses: 
a first attribute of the attributes comprises a deadline for the goal (see ¶ 60, ¶ 84); and 
a first item, of the one or more items, comprises an event scheduled in a calendar at a date and time of the deadline (see Abstract; ¶ 60, ¶ 75-76, ¶ 79, ¶ 83-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In addition, claim 17 merely describes the characteristics of the first request is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 21408199-US-NP 634.0759 
Regarding claim 18, Kumar discloses the method of claim 17 wherein: 
a second attribute of the new item comprises a reference to a one of the collection of items on the canvas (see ¶ 41, ¶ 88-90, ¶ 606); 
the one of the collection of items comprises a link to a document object (see ¶ 144, ¶ 91, ¶ 155-156).
Kumar does not explicitly disclose the following limitations; however, Niazi discloses:
a second request, of the one or more requests, comprises a request to populate the document object with a reference to the goal (see ¶ 63, ¶ 77, ¶ 97, ¶ 107-108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 18 merely describes the characteristics of the second attribute is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 19, Kumar discloses the method of claim 17 wherein: 
a third attribute of the new item comprises a reference to a different one of the collection of items on the canvas (see ¶ 7, ¶ 65, ¶ 84-88, ¶ 102, ¶ 202); 
the different one of the collection of items comprises a link to a contact object (see Fig. 11, ¶ 30, ¶ 110, ¶ 204-205, ¶ 606); and 
Kumar does not explicitly disclose the following limitations; however, Niazi discloses:
a third request, of the one or more requests, comprises a request to associate the contact object with the goal (see ¶ 54-55, ¶ 59-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kumar to include teaching of Niazi in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 19 merely describes the characteristics of the new item is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05). 

Regarding claim 20, Kumar discloses the method of claim 19 further comprising displaying a collection of suggested items to add to the collection of items on the canvas (see ¶ 35, ¶ 255-258).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siracusano, JR. (US 1018/0011627) discloses a method for displaying a communication interface including a first canvas, a second canvas, and a content browser for arranging one or more media stream, a sequence of content items, one or more document files.
Grosz et al., (US 2011/0012929) discloses a method for displaying content within an online collage-based editor in a server-based system for creating and editing image and or text-based projects. 
Watabe et al., (US 2010/0070888) discloses a method for organizing data according to a time based parameter displayed on a linear axis includes providing a visual user interface with a first area and a second area.
 “Canvas Student Getting Started Guide”, https://www.emsisd.com/cms/lib/TX21000533/Centricity/Domain/4978/Canvas_Student_Getting_Started_Guide.pdf, Licensed under a Creative Commons Attribution-NonCommercial -ShareAlike license, August 19, 2015.
“Canvas Instructor Guide”, https://www.cwu.edu/online-learning/sites/cts.cwu.edu.online-learning/files/documents/SpeedGrader.pdf, by Instructure, July 13, 2013. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624